THE STATE OF SOUTH CAROLINA 

            In The Supreme Court 


R.C. Frederick Hanold, III and Rose F. Hanold, and
Carol R. Mitchell and George P. Mitchell, Jr.,
Respondents,

v.

Watson's Orchard Property Owners Association, Inc., a
South Carolina Corporation, and Pelham Farm, LLC, a
South Carolina Corporation, Legacy One, LLC, a South
Carolina Corporation, SESP LLC, a South Carolina
Corporation, an unknown Trustee of the Revocable Trust
Agreement Dated March 19,1996 established by James
B. Stephens as amended, and unknown Jay Stephens and
Mike Stephens as Co-Personal Representative of the
Estate of James B. Stephens, Defendants,

Of whom Pelham Farm, LLC, a South Carolina
Corporation, Legacy One, LLC, a South Carolina
Corporation, an unknown Trustee of the Revocable Trust
Agreement Dated March 19, 1996 established by James
B. Stephens as amended, and unknown Jay Stephens and
Mike Stephens as co-Personal Representative of the
Estate of James B. Stephens, are the Petitioners.

v.

Property Owners in Watson's Orchard Subdivision: N.
Carter Poe, III; McNally Reeves, as Trustee of the
Residual Trust under item Five of the Last Will and
Testament of Hattie L. Reeves dated February 9, 1998;
Janet B. Yusi; Lucy S. Tiller; James G. Stephens; Rachel
P. McKaughan; Ramon J. Ashy and Jana Ashy;
Christopher D. Scalzo and Heather V. Scalzo; Erma R.
Rash, as Trustee of the Erma R. Rash Revocable Trust
dated February 12, 2010; James Edwin Conrad, as
Trustee of the James Edwin Conrad Living Trust dated
   September 7, 2010; Sue Lane Conrad; Horst H. H.
   Eschenberg and Floride C. Eschenberg; Caryl L. Clover,
   as Trustee of the Caryl L. Clover Revocable Living Trust
   Agreement dated May 12, 1999; Mary F. Newell;
   Timothy M. Conroy and Elizabeth W. Conroy; Nathan
   Scolari; Joel Wells Norwood and Lynn Norwood; J.
   Lynn Shook; Juan Hernandez and Janice M. Pelletier;
   Scott P. Payne and Kathleen H. Payne; Joe G. Thomason
   and Dana L. Henry Thomason; Traci Segura; Cameron E.
   Smith and Joan B. Smith; Charles E. Howard and Sharon
   F. Howard; Penelope J. Galbraith; Meredith C. Vry;
   Delores B. Mitchell; Lisette M. Silva and Mary F.
   Colley; Ilona K. Alford and William G. Alford; George
   T. McLeod and Martha T. McLeod; Ronald S. Wilson
   and Robin E. Wilson; The Merrill J. Gildersleeve and
   Anore L. Novak Revocable Living Trust dated
   November 1, 1996; Anna Marie T. Azores and Kim O.
   Gococo; Ashley Westrope as Trustee of Martha
   Randolph Westrop Trust dated June 6, 1988; Cliff C.
   Jollie and Martha W. Jollie; David A. Saliny and Xiaoli
   Saliny; Lecia S. Franklin; Dean D. Varner and Deborah
   P. Varner; W. Frank Durham, Jr.; Christine M. Howard;
   Samuel P. Howard, Jr. and Jane H. Howard; Manfred E.
   Kramer and Jane J. Kramer; Mary J. Steele; James J.
   Barrett, III and Kimberly A. Barrett; Richard A. Herman
   and Patricia L. Herrman, Third Party Defendants.

   Appellate Case No. 2015-001555



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS
                         Appeal from Greenville County 

                      Edward W. Miller, Circuit Court Judge 



                              Opinion No. 27702 

                Heard October 20, 2016 – Filed February 15, 2017 



                                    AFFIRMED


             John S. Nichols, of Bluestein Nichols Thompson &
             Delgado, LLC, of Columbia, and William D. Herlong, of
             The Herlong Law Firm, LLC, of Greenville, both for
             Petitioners.

             Randall S. Hiller, of Randall S. Hiller, P.A., of
             Greenville, for Respondents.



JUSTICE HEARN: In this action to enforce restrictive covenants, we affirm the
court of appeals in finding Petitioners' property was not developed into discrete
lots to entitle them to voting rights under the covenants. We write now only to
clarify that portion of the court of appeals' opinion that may be read to conflate the
terms "developed" and "improved."

                                   DISCUSSION
      The facts of this case are not in dispute and can be found in the court of
appeals opinion, Hanold v. Watson's Orchard Property Owners Ass'n, Inc., 412
S.C. 387, 772 S.E.2d 528 (Ct. App. 2015).

        We agree with the court of appeals' conclusion that the term "developed" as
contained in the restrictive covenants is unambiguous, and its plain and ordinary
meaning connotes conversion of raw land into an area suitable for building,
residential, or business purposes. See, e.g., Sleasman v. City of Lacey, 159
Wash.2d 639, 643, 151 P.3d 990, 992 (2007); Webster's Third New Int'l Dictionary
618 (3d ed. 1986). To the extent the court of appeals may have used the terms
"developed" and "improved" interchangeably, we note the terms are not
synonymous and the requirements for improved land, such as the installation of
utilities or buildings, are not necessary to meet the lower threshold of developed
land. Therefore, we hold the court of appeals should have limited its inquiry to
consider only evidence as it relates to "developed" lots, and any consideration of
whether the property was "improved" was not pertinent.

       However, we find any error in the application of the two terms did not affect
the outcome of the case at hand, and we agree with the court of appeals' conclusion
that Petitioners did not "develop" their property under the plain meaning of the
restrictive covenants.

                                 CONCLUSION
      Based on the foregoing, the court of appeals' opinion is affirmed.



AFFIRMED.

BEATTY, C.J. and KITTREDGE, J., concur. Acting Justice
Costa M. Pleicones, concurring in a separate opinion in which
FEW, J., concurs.
ACTING JUSTICE PLEICONES: I respectfully concur in result only, and
would dismiss certiorari as improvidently granted rather than affirm as modified.
In my opinion, the Court of Appeals properly construed the term "developed" in
the context of the document in which it appears. E.g., Reyhani v. Stone Creek
Cove Condo. II Horizontal Prop. Regime, 329 S.C. 206, 494 S.E.2d 465 (Ct. App.
1997). I fear that by dictating the meaning of the terms "developed" and
"improved," the majority may inadvertently alter the meaning of documents,
Reyhani, supra, or create a conflict with legislative enactments. E.g., S. C. Code
Ann. § 29-6-10 (2) (2007) (defining "improve" in the subchapter governing
payments to contractors, subcontractors, and suppliers). Because I agree with the
majority that the decision of the Court of Appeals should be affirmed, I concur in
that result here.

FEW, J., concurs.